Citation Nr: 9913415	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  95-42 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis, 
currently evaluated as noncompensably (zero percent) 
disabling.

2.  Entitlement to service connection for heart disease, to 
include hypertension.

3.  Entitlement to service connection for ingrown toenails.

4.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran also completed an appeal of the RO's September 
1994 denial of service connection for low back pain.  
However, this benefit was subsequently granted in a September 
1997 rating action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's sinusitis is manifested by moderate 
symptoms, including headaches and nasal discharge.

3.  The veteran's heart disease, to include hypertension, was 
not shown in service or for more than one year following 
service.

4.  There is no competent medical evidence of a nexus between 
current ingrown toenails and service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed gastroenteritis and 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6511 (1998); 38 
C.F.R. § 4.97, Diagnostic Code 6511 (1996).

2.  Heart disease, to include hypertension, was not incurred 
as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

3.  The claim of entitlement to service connection for 
ingrown toenails is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for 
gastroenteritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable evaluation for sinusitis

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for sinusitis is plausible 
and capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for sinusitis in 
the appealed September 1994 rating decision in light of 
service medical records showing frequent treatment for 
sinusitis, chronic sinus congestion, and allergies.  A 
noncompensable (zero percent) evaluation was assigned, 
effective March 1994.  This evaluation has since remained in 
effect and is at issue in this case.  

During his February 1996 VA examination, the veteran 
complained of recurrent sinusitis and lacrimal duct 
obstruction, and he reported frequent use of antibiotics.  
Upon examination, the veteran had good airflow and no pain on 
percussion.  He reported daily headaches which were dull and 
achy, and he indicated that he would have purulent 
"greenish" discharge from his nose about once a month.  The 
pertinent impression was recurrent sinusitis and lact duct 
obstruction.

An April 1996 medical record from Whiteman Air Force Base 
reflects the veteran's complaints of "year round" sinus 
symptoms, and an assessment of a history of allergic rhinitis 
was rendered.  Also, an October 1997 statement from Suzanne 
H. Shaffer, M.D, reflects that the veteran had reported prior 
treatment for sinus problems.  Dr. Shaffer also noted that 
the veteran reported a headache, a "feeling of head 
fullness," and congestion in August 1997.

During a July 1998 VA Travel Board hearing at the RO before 
the undersigned member of the Board, the veteran described 
frequent sinus problems, with clogging of the tear ducts, 
crusting in the nose, headaches, difficulty breathing, and 
sores.  He also reported taking several days off from work in 
the past year because of his sinus problems.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998). 

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders, including sinusitis.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the United States Court of 
Appeals for Veterans Claims (Court) (previously named the 
United States Court of Veterans Appeals) noted that, where 
compensation is awarded or increased "'pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date of 
the Act or administrative issue.'"  Id. at 57.  See 38 
U.S.C.A. § 5110(g) (West 1991).  As such, the Court reasoned 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law. 

Under the prior rating criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6511 (1996), a noncompensable evaluation was 
for assignment in cases of chronic ethmoid sinusitis, with 
mild or occasional symptoms and x-ray manifestations only.  A 
10 percent evaluation was in order for moderate chronic 
ethmoid sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent evaluation was 
warranted for severe chronic ethmoid sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge, or crusting reflecting 
purulence.

Under the revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6511 (1998), effective October 7, 1996, chronic ethmoid 
sinusitis detected by x-ray only is noncompensable.  Chronic 
ethmoid sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year, characterized by headaches, 
pain, and purulent discharge or crusting, warrants a 10 
percent evaluation.  A 30 percent evaluation is in order for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year, characterized by headaches, pain, and purulent 
discharge or crusting.  

In this case, the Board has considered the recent medical 
evidence of record and finds that the nature and extent of 
the veteran's sinusitis exceeds the criteria for a 
noncompensable evaluation.  The February 1996 VA examination 
report indicates frequent use of antibiotics, daily "dull 
and achy" headaches, and purulent "greenish" discharge 
from the veteran's nose about once a month.  The Board also 
observes that the examiner characterized the veteran's 
sinusitis as "recurrent."  In view of this evidence, the 
Board finds that the veteran's sinusitis is more properly 
characterized as moderate than as mild; as such, a 10 percent 
evaluation under the prior criteria of Diagnostic Code 6511 
is warranted.

Although the veteran reported purulent "greenish" discharge 
from his nose approximately once per month, the Board also 
notes that the veteran described his headaches as "dull and 
achy"  They have not been described as severe, and there is 
no indication of incapacitating recurrences of sinusitis from 
the record.  In light of this, the Board finds that the 
veteran's sinusitis does not approximate a severe level of 
disability.  Thus, the criteria for a 30 percent evaluation 
under the prior criteria of Diagnostic Code 6511 have not 
been met.  Moreover, for the period on and after October 7, 
1996, the evidence does not confirm three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (four to six weeks) antibiotic treatment; or more 
than six non-incapacitating episodes per year, characterized 
by headaches, pain, and purulent discharge or crusting, ass 
contemplated under the revised criteria for an evaluation of 
30 percent.  

Furthermore, the evidence does not raise the question of 
whether a higher rating is warranted for any period of time 
from the September 1994 rating decision to the present so as 
to warrant a "staged" rating due to a significant change in 
the level of disability.  The symptomatology shown during the 
pendency of this appeal has remained essentially consistent.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
the veteran has not alleged, and the record does not 
demonstrate, that any recent findings were used in any way to 
deprive him of a higher rating when he was originally 
evaluated by VA.  At no time since the veteran appealed the 
original rating in 1994 has his symptomatology demonstrated 
more than moderate impairment.  Overall, then, the Board 
finds that the evidence supports a 10 percent evaluation, and 
no more, for the veteran's sinusitis.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  During his July 1998 Board hearing, the 
veteran reported missing several days from work in the past 
year because of sinusitis symptoms.  However, he has not 
submitted, or referred to, any employment records or other 
documentary evidence specifically showing that his service-
connected sinusitis has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board concludes that a remand the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) (extra-
schedular ratings) is unnecessary.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including heart disease, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The initial question in any service connection claim, 
however, is whether the claimant has presented well-grounded 
claims.  The claimant has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498. 

B.  Heart disease, to include hypertension

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for heart disease, to include 
hypertension, is plausible and capable of substantiation and 
is therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Several of the veteran's service medical records reflect 
elevated diastolic blood pressure readings.  A February 1988 
record shows a blood pressure reading of 140/98.  A March 
1988 record includes an assessment of hypertension, although 
the blood pressure readings from this date indicate diastolic 
pressure of less than 90.  A September 1990 record contains a 
blood pressure reading of 120/90.  An October 1993 record 
contains a blood pressure reading of 155/90.  However, the 
veteran's December 1993 retirement examination report shows a 
blood pressure reading of 121/75, with no indication of 
hypertension or any other cardiovascular diseases.  

Following service, a private medical record dated in 
September 1995 discloses a blood pressure reading of 142/96.  
A February 1996 VA examination revealed blood pressure of 
154/97 in the sitting position, 150/90 in the standing 
position, and 150/90 in the lying down position.  The 
pertinent impression was borderline hypertension.  Subsequent 
private treatment records reflect that the veteran has been 
treated for both coronary artery disease and hypertension, 
but none of these records contains any commentary regarding 
the etiology of these disorders.

The record also includes a March 1999 opinion from a VA 
doctor, which had been requested by the Board in February 
1999.  In this opinion, the physician noted that he had 
reviewed the veteran's claims file.  The physician concluded 
that the findings from the veteran's service medical records 
did not show that he clearly had hypertension during that 
period, and this doctor specifically stated that the veteran 
did not have hypertension that could have been diagnosed by 
the criteria used at that time.  Moreover, the physician 
concluded that the symptomatic onset of coronary artery 
disease apparently occurred at the time that he was being 
treated by private doctors following service.  

In reviewing the evidence, the Board recognizes that the 
veteran had several elevated blood pressure readings in 
service and that he has been treated for hypertension and 
coronary artery disease following service.  However, the 
veteran's claims file does not include a medical opinion from 
any of the veteran's treatment providers regarding the 
etiology of his current cardiovascular problems.  In view of 
this, the Board requested the noted VA medical opinion.  
However, the doctor who rendered this opinion found that the 
veteran was not shown to have hypertension in service, 
despite some elevated blood pressure readings during this 
period, and that his coronary artery disease did not have its 
onset until he received medical treatment more than one year 
following service.  

In short, although the veteran's elevated blood pressure 
readings in service suffice to render this claim plausible, 
there is no medical evidence of record contradicting the 
conclusions of the VA doctor in the March 1999 opinion.  
Indeed, the only evidence of record suggesting incurrence of 
a cardiovascular disorder in service is the veteran's lay 
opinion, as articulated during his July 1998 VA Travel Board 
hearing.  The veteran's assertions as to medical causation, 
however, do not constitute competent medical evidence of a 
relationship between a current disability and service.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Overall, the preponderance of the evidence is against the 
conclusion that the veteran's current and chronic heart 
disease, to include hypertension, is related to his in-
service elevated blood pressure readings or is otherwise 
shown to be related to service.  Therefore, service 
connection for this disorder is denied.  In reaching this 
conclusion, the Board has considered the doctrine of 
reasonable doubt.  However, the medical evidence does not 
demonstrate that it is at least as likely as not that the 
veteran's current heart disease is related to service.  To 
the contrary, since the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Ingrown toenails and gastroenteritis

The veteran was treated for ingrown toenails and recommended 
for surgery in June and July 1993, during service, but his 
December 1993 separation examination report and Report of 
Medical History are negative for any problems of the feet and 
nails.  The veteran reported a history of ingrown toenails 
during his February 1996 VA examination, but the examiner 
found no evidence of ingrown toenails upon examination.  The 
pertinent impression was a history of ingrown toenails, with 
no sequelae currently.  An April 1996 record from Whiteman 
Air Force Base, however, includes an assessment of tinea 
pedis.  The October 1997 statement from Dr. Shaffer contains 
a reference to treatment for ingrown toenails by another 
doctor.  However, there is no indication of the timing and 
location of such treatment, and Dr. Shaffer did not mention 
any treatment for such a disorder on her part.

The veteran was diagnosed with gastroenteritis, with aches a 
in July 1992 for viral gastroenteritis.  His December 1993 
separation examination report and Report of Medical History, 
however, are negative for any gastrointestinal disorders.  
During his February 1996 VA examination, the veteran 
complained of diarrhea and cramps, and the examiner rendered 
an impression of gastroenteritis.  However, this examiner 
offered no opinion regarding the etiology of this disorder.  

Overall, there is no competent medical evidence of a medical 
nexus or link between the veteran's ingrown toenails or 
gastroenteritis and service.  Indeed, the only evidence 
suggesting such a nexus is the veteran's lay testimony.   
During his July 1998 VA Travel Board hearing, he asserted 
that he incurred both disorders as a result of service.

However, the veteran has not been shown to possess the 
requisite medical expertise necessary to render an opinion 
regarding causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. at  494-95.  
Although the veteran's February 1996 VA examination report 
contains notations regarding his belief that he incurred 
ingrown toenails and gastroenteritis in service, these 
notations constitute mere information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
by that examiner.  As such, these notations do not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Therefore, the veteran's lay contentions, 
alone, do not provide a sufficient basis upon which to find 
these claims to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. at 93. 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for ingrown toenails and gastroenteritis are well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims for these two disabilities, 
these particular claims must be denied as not well grounded.  
Since these claims are not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support those claims.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In this case, the RO denied the veteran's claims for service 
connection for ingrown toenails and gastroenteritis on the 
merits in the appealed September 1994 rating decision.  In a 
September 1997 Supplemental Statement of the Case, the RO 
continued this denial on the basis that the veteran's claims 
were not well grounded, whereas, in a December 1997 
Supplemental Statement of the Case, the RO appeared to 
continue the denial of service connection for gastroenteritis 
on the merits.  Nevertheless, regardless of the basis of the 
RO's denials, when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, there is no prejudice 
to the appellant solely from the omission of the well-
grounded-claim analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996). 

Furthermore, the Board is unaware of any additional relevant 
evidence that could serve to make the veteran's claims well 
grounded.  While the veteran mentioned treatment from several 
medical facilities during his February 1997 RO hearing, the 
RO subsequently requested medical records from those 
facilities.  To the extent that those records reflect 
treatment for the veteran's claimed disabilities, they have 
been discussed above.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).















ORDER

A 10 percent evaluation for sinusitis is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Service connection for heart disease, to include 
hypertension, is denied.

A well-grounded claim not having been submitted, service 
connection for ingrown toenails is denied.

A well-grounded claim not having been submitted, service 
connection for gastroenteritis is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

